Citation Nr: 1204063	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for lupus claimed as due to exposure to environmental hazards/chemical agents in the Gulf War to include as due to an undiagnosed illness,

2. Entitlement to service connection for hypertension claimed as due to exposure to environmental hazards/chemical agents in the Gulf War to include as due to an undiagnosed illness, and as secondary to hyperthyroidism.  

3. Entitlement to service connection for diabetes mellitus claimed as due to exposure to environmental hazards/chemical agents in the Gulf War, including as due to an undiagnosed illness and as secondary to hyperthyroidism. 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hyperthyroidism claimed as due to exposure to environmental hazards/chemical agents in the Gulf War to include as due to an undiagnosed illness, and as secondary to service-connected larynx injury. 

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection joint pain claimed as due to exposure to environmental hazards/chemical agents in the Gulf War to include as due to an undiagnosed illness and as secondary to lupus. 

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diarrhea.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1987, from December 1987 to November 1991 (including service in Southwest Asia (SWA) in September 1990 to March 1991), and from December 2002 to July 2003 (SWA service-Kuwait).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  At the hearing, the Veteran also effectively withdrew from the appeal the new and material evidence claim of service connection for diarrhea.  This is discussed further below. 

The issues of entitlement to service connection for lupus, hypertension, diabetes mellitus, hyperthyroidism, and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the August 2010 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his (new and material evidence) claim of entitlement service connection for diarrhea.  

2. In January 2007, the Veteran filed original service connection claims for hyperthyroidism and joint pain due to undiagnosed illness.  

3. In an unappealed January 2008 rating decision, the RO denied the Veteran's claims to service connection for hyperthyroidism and joint pain. 

4. In January 2009, the Veteran filed a claim to reopen his service connection claims for hyperthyroidism and joint pain. 

5. In the March 2010 rating decision on appeal, the RO denied the Veteran's claim to reopen his service connection claims for hyperthyroidism and joint pain. 

6. The record contains new and material evidence pertaining to the Veteran's service connection claims for hyperthyroidism and joint pain.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the new and material evidence claim of service connection for diarrhea have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2. A January 2008 rating decision that denied the Veteran's claims to service connection claim for hyperthyroidism and joint pain is final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.200 (2011). 

3. New and material evidence has been received to reopen the Veteran's claims of service connection for hyperthyroidism and joint pain. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) concerning the Veteran's claims to reopen, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources. 

Withdrawal of Service Connection Claim for Diarrhea 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his or her authorized representative. 38 C.F.R. § 20.204(a). 

By a March 2010 rating decision, the RO denied service connection for diarrhea because the evidence submitted was not new and material.  In March 2010, the Veteran filed a notice of disagreement.  In April 2010, the RO issued a statement of the case.  In May 2010, the Veteran perfected the appeal. 38 C.F.R. § 20.202.  At the August 2010 Board hearing, the Veteran, orally withdrew the appeal as to that issue.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b)(1). As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue. 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diarrhea.  

The Claims to Reopen 

In January 2007, the Veteran claimed service connection for hyperthyroidism and joint pain as due to undiagnosed illness.  The RO initially denied the Veteran's claims in a January 2008 rating decision.  The Veteran did not appeal that decision so the decision became final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011). 

In January 2009 (within the one-year period from the date of the January 2008 rating decision) the Veteran requested to open a claim for entitlement to service connection for a thyroid disorder (hyperthyroidism), joint pain, irritable bowel (diarrhea), as well as hypertension, diabetes, and lupus (all as due to undiagnosed illness).  The Veteran did not refer to the January 2008 rating decision so the RO did not construe the Veteran's statement as a notice of disagreement against that decision. 38 C.F.R. § 20.201.  Rather, the RO construed the statement as a claim to reopen the three claims denied in January 2008 and as well as a new claim for entitlement to service connection for hypertension, diabetes, and lupus.  In the March 2010 rating decision on appeal, the RO declined to reopen the claims for service connection for hyperthyroidism, diarrhea, and joint pain based on lack of new and material evidence. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim. 38 U.S.C.A. § 5108. 

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claims therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in January 2008 that denied the Veteran's claims to service connection. 

VA regulation defines "new" evidence as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) . New and material evidence cannot be cumulative or redundant. Id.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. See id.   

Again, the RO denied the Veteran's claims to service connection in January 2008. To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision. 

The relevant evidence of record in January 2008 consisted of the following: (1) service treatment records (STRs), including a post-deployment health assessment (June 2003) showing complaints of weakness, headaches, swollen/painful joints, back pain, muscle pain, numbness in hands/feet, and fatigue; an undated "sick slip" showing complaints of pain in back, feet, and ankles; a December 1996 STR showing complaints of recurrent back, knee, and pain and numbness; and a January 1997 Report of Medical History showing foot, ankle, back, and neck pain; (2) VA treatment record dated from January 2004 to September 2007, showing diagnoses of hyperthyroidism, hypertriglyceridemia, spine strain, degenerative joint disease of the bilateral hips, and complaints of arthritic pain in "all" joints and fatigue; a May 2007 VA "Environmental" examination which notes arthritic pain in multiple joints and diagnoses of hyperthyroidism, but with no accompanying opinions as to etiology; and (3) statements from the Veteran in support of his claims.  

In sum, the RO concluded that the evidence as of January 2008 indicated that the Veteran had current hyperthyroidism and joint pain, but that such disabilities were neither related to service, nor due to an undiagnosed illness since hyperthyroidism and hip degenerative joint disease were known clinical diagnoses.  The RO also concluded that there was no evidence of in-service treatment for joint pain or hyperthyroidism.  Based on the foregoing, the RO denied the Veteran's claims.  Again, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is evidence that has been added to the record since the final January 2008 decision.  Since that decision, the relevant information added to the record consists of the following: (1) VA treatment records dated from 2007 to 2010, showing continued treatment for hyperthyroidism and arthralgias and complaints of generalized joint pain; (2) assertions from the Veteran in the form of written statements and transcripts from his August 2010 Board hearing and; (3) additional service treatment records that were not previously included in the claims file as of January 2008.  Granted, while some of these STRs are duplicative, others are, in fact, new.  

Thus, the aforementioned evidence submitted since January 2008 is "new" evidence in the claims file.  The Board finds, moreover, that certain elements of this new evidence are material evidence.  In particular, the Board finds the Veteran's statements to be material evidence.  For example, at his August 2010 hearing before the undersigned, the Veteran reported that he was first treated for his claimed symptoms/disabilities at Walter Reed Army Hospital after returning from his deployment in the 1990's.  He also testified that he had abnormal blood work and tested positively for either lupus, rheumatoid arthritis, Hawkin's lymphoma, or an unknown illness in 1995, 1996, and 1997.  Lastly, he testified that he believed that his thyroid problems were either directly related to his Gulf War service, or to his service-connected larynx disability ("crushed" larynx).  

In assessing the new evidence, the Board notes that laypersons are generally not capable of opining on matters requiring medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469   (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this matter, the Veteran's statements regarding joint pains and related symptoms after his return from the Gulf region and since service are of probative value because symptoms associated with his disorders are observable.  Moreover, he is competent to report that he was tested for an unknown illness (which may or may not have represented hyperthyroidism) on multiple occasions during service.  While he may not be competent to diagnose what problems he had, or has, or what caused the problems, he is competent to testify regarding what and how he saw, and how he felt.  As such, the new evidence pertains to the essential issue here, which is whether the Veteran incurred his disorders during service and/or whether they are related to his Gulf War service. See 38 C.F.R. § 3.303.  When considered with previous evidence of record, the new evidence relates to an unestablished fact necessary to substantiate each claim.  The evidence is therefore material as well as new. 38 C.F.R. § 3.156 . 

Lastly, the Board notes that new STRs (received in May 2008, June 2008, January 2010, and April 2010) show treatment for ankle pain, thumb pain, burning feet and low back pain in January 1997 and additional lab results indicate high glucose levels (a potential indicator of thyroid problems) in May 2004.  It goes without saying that this evidence is both new and material.  

In so finding, the Board has considered whether the evidence outlined above has, at the very least, triggered the duty to assist.  See Shade, supra.  The Board finds that it has, especially when considering: (1) the Veteran's testimony regarding in-service symptomatology; (2) his testimony that his service-connected crushed larynx may be related to his thyroid condition due to its close proximity; (3) the new STRs which show complaints of various joint pain and abnormal lab results; and (4) the fact that the Veteran has never been afforded an appropriate VA Gulf War examination in order to determine the etiology of his hyperthyroidism and joint pain. See Shade, supra.  

Accordingly, the Veteran's claims to reopen are granted.  The next question is whether the Board is permitted to conduct a de novo review at this time. See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds a remand appropriate for additional medical inquiry. 


ORDER

The appeal of the new and material evidence claim of service connection for diarrhea is dismissed.

New and material evidence having been submitted, the claim for service connection for hyperthyroidism due to undiagnosed illness, and/or secondary to service-connected larynx disability is reopened; to this extent, the appeal is allowed. 

New and material evidence having been submitted, the claim for service connection for joint pains due to undiagnosed illness is reopened; to this extent, the appeal is allowed. 


REMAND

At the outset, the Board notes that the Veteran's DD-Form 214 reflects active duty service in the Southwest Asia Theater of operations from September 1990 to March 1991, and from December 2002 to July 2003. 

Again, it is the Veteran's primary contention that his claimed disabilities (and in particular, joint pain) are due to undiagnosed illness. See 38 C.F.R. § 3.317.  In the alternative, he asserts that the disabilities are directly due to his service in the Persian Gulf, to include as due to chemical exposure.  In this regard, the Board recognizes that the Veteran has current diagnoses of lupus, hypertension, diabetes mellitus, and hyperthyroidism.  Thus, to the extent that the Veteran's claimed disabilities are not "undiagnosed illnesses" or medically unexplained chronic multisymptom illnesses, the Veteran may still pursue these claims on the basis of direct service connection, to include as due exposure to environmental hazards as a consequence of service in the Southwest theater of operations during the Persian Gulf War. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

He has also advanced several other theories of entitlement pursuant to secondary service connection.  Those contentions are discussed further below.  

The Board further notes that the Veteran has been afforded multiple VA compensation examinations, to include a VA "Environmental" examination in May 2007.  However, none of the examinations afforded thus far have provided opinions as to the onset or etiology of the claimed disabilities.  Based on the evidence outlined below, the Veteran should be provided a VA Gulf War examination in order to determine whether his joint pains, lupus, hypertension, hyperthyroidism, and diabetes mellitus are related to his Gulf War service (on both direct and presumptive bases), or whether they otherwise had their onset during active duty service. 38 U.S.C.A. § 5103A. 

1. Lupus

The Veteran contends that his lupus first manifested during his active duty service, and continued after his return from the Persian Gulf region in 1991.  He claims that he had multiple joint pains which started in service and that such continued after service.  At his August 2010 hearing, he testified that he has been symptomatic since that time.  He asserts that he underwent multiple tests for rheumatoid arthritis, lupus, and other autoimmune disorders but that his physicians were unable to isolate a specific disorder while he was on active duty.  Service treatment records do contain various blood/laboratory reports, some of which reflect abnormal findings.  Post-service VA treatment records show a diagnosis of "questionable" lupus in January 2010.  

In view of the Veteran's current diagnosis of "questionable lupus," medical and lay evidence that this disorder might be related to his service in the Persian Gulf and/or had its onset during active duty service, lay evidence that the Veteran has been symptomatic since active duty service, and the fact he has never been provided a VA examination of this claim, the Board finds that additional development is required prior to appellate review.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


2. Hypertension

The Veteran contends that his hypertension either had its onset during active duty service (to include as due to chemical exposures) or is secondary to his (non-service) connected hyperthyroidism. See Hearing Transcript, pp. 9-10.  

The available service treatment records do not show a diagnoses of hypertension (or elevated blood pressure readings).  However, a June 2004 VA General examination shows a diagnoses of "likely" hypertension.  Notably, this is within one year of the Veteran's July 2003 separation from service.  An August 2007 VA treatment note shows a diagnosis of "borderline blood pressure."  VA treatment records dated in 2010 confirm a diagnosis of essential hypertension. 

In view of the Veteran's current diagnosis of essential hypertension, post-service evidence showing a possible hypertension diagnosis as early June 2004, medical and lay evidence that this disorder might be related to his service in the Persian Gulf and/or had its onset during active duty service, and the fact he has never been provided a VA examination of this claim, the Board finds that additional development is required prior to appellate review.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand. See McLendon, supra. 

3. Diabetes Mellitus

The Veteran asserts that his diabetes is due to chemical exposure during service, and/or secondary to (non-service connected) hyperthyroidism.  See Hearing Transcript, pp. 9-10.  

Service treatment records do not show complaints, treatment, or diagnoses relating to diabetes mellitus.  The evidence does reflect a single glucose reading of 107 mg/dL in May 2003, while the Veteran was on active duty in Kuwait.  As indicated in the remand directives below, the VA examiner is asked to comment on whether it is at least as likely as not that the May 2003 glucose reading of 107 mg/dL represents the onset of diabetes in-service.  

Again, post-service treatment records indicate that the Veteran was formally diagnosed with diabetes in approximately 2010.  

In view of the Veteran's current diagnosis of diabetes, the in-service glucose reading, and the fact he has never been provided a VA examination, to include an etiology opinion, the Board finds that additional development is required prior to appellate review.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand. See McLendon, supra. 

4. Hyperthyroidism

The Veteran contends that his hyperthyroidism is either due to chemical exposure during active duty service, or is secondary to his service-connected larynx disability ("crushed larynx).  The Veteran specifically asserts that he tested positively for a thyroid condition during service and that he has been symptomatic for this condition since that time.  

He also claims that exposure to radiation in service caused a thyroid disability.  He stated he was exposed to radiation when he was in proximity to an ammunition cite explosion.  See Board Hearing Transcript.  Appropriate radiation dosage development has not been accomplished.  All appropriate development warranted as a result of a claim based on radiation must be accomplished.

Service treatment records, including a post-deployment health assessment (June 2003) show multiple complaints of weakness, headaches, swollen/painful joints, back pain, muscle pain, numbness in hands/feet, and fatigue.  Laboratory/blood tests do reflect some abnormal findings, although it is unclear as to whether these results were indicative of a thyroid condition.  There is no confirmed diagnosis, to the Board's knowledge, of hyperthyroidism during service.  Post-service treatment records show a diagnosis of hyperthyroidism in 2006.  A May 2007 "Environmental" VA examination notes a hyperthyroidism diagnosis, but provides no opinion as to etiology or onset.  

In view of the Veteran's current diagnosis of hyperthyroidism, medical and lay evidence that this disorder might be related to his service in the Persian Gulf and/or had its onset during active duty service (e.g., abnormal blood work, complaints of fatigue, etc.), lay evidence that the Veteran has been symptomatic since active duty service, and the fact he has never been provided a VA examination of this claim, the Board finds that additional development is required prior to appellate review.  See McLendon, supra.  In addition, the Board notes that the Veteran has never been afforded VA examination to determine whether his thyroid condition is secondary to his service-connected larynx condition; this, too, should be addressed upon remand.  

5. Joint Pain 

Lastly, the Veteran contends that he has joint pain due to an undiagnosed illness, due to in-service chemical exposure, or the result of lupus which was due to service.  Service treatment records are replete with references to generalized joint pain.  Post-service VA treatment records show continued complaints of pain in "all" joints, and fatigue.  The Veteran's testimony before the undersigned also reflects that he has been symptomatic since service.  Thus, in view of the Veteran's in-service complaints of joint pain, his post-service complaints and treatment for joint pain/arthralgia/fatigue, lay evidence that the Veteran has been symptomatic since active duty service, and the fact he has never been provided a VA examination to include an opinion, the Board finds that additional development is required prior to appellate review.  See McLendon, supra.

6. Other Issues

The Veteran has testified and submitted numerous statements to the effect that he received treatment (to include a Gulf War Registry Examination) at the Walter Reed Army Hospital following his first Gulf deployment (after 1991).  These records are not contained in the current claims file.  Thus, upon remand, the RO should attempt to obtain these treatment records and associate them with the claims file.  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all medical records from Walter Reed Hospital dated after 1991.  If some of these records have been retired to a federal records center, all efforts must be made to obtain them. 

2.  Conduct all necessary development based on the Veteran's claim of service connection for a thyroid disability as a result of radiation exposure.  

3.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo (an) appropriate VA examination(s) to determine the nature, extent, onset, and etiology of any joint pain, lupus, hyperthyroidism, hypertension, and diabetes disabilities.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner(s).  The examiner(s) shall note such review, and identify important information gleaned therefrom, in an examination report. All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.

In discussing his or her opinion, the examiner(s) should acknowledge the Veteran's lay statements of his history of  joint pain, lupus, hyperthyroidism, hypertension, and diabetes, and specifically, his claimed exposure to chemical agents/radiation while serving in the Persian Gulf.  

(a) Joint Pain: Afford the Veteran a VA examination to determine:

i) Whether the Veteran's joint pain is attributable to a known clinical diagnosis or causation, including fibromyalgia, or whether that problem is a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness. 

ii) If any joint pain is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in service or caused by service, to include as to due to chemical/radiation exposure during the Veteran's service in the Persian Gulf or any other incident of service.  The examiner must consider all lay evidence regarding symptoms in service and continuity of symptomatology after service. 

(b) Lupus, Hypertension, Hyperthyroidism, and Diabetes Mellitus:

(i) The examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed lupus, hypertension, hyperthyroidism, and diabetes mellitus (1) had their onset during active service; (2) were first manifest within one year of separation of service in July 2003 (with respect to the hypertension and diabetes claims) and if so, please describe, if possible, the severity of the disorder at that time; (3) are related to any in-service disease, event, or injury, to specifically include exposure to environmental/chemical hazards while service in the Southwest theater of operations during the Persian Gulf War; (4) or are otherwise etiologically related to active service, to include any service-related thyroid disorder. 

* With respect to diabetes, the examiner is also asked to specifically comment upon the May 2003 glucose reading of 107 mg/dL, and state whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that this glucose finding represents the onset of the Veteran's diabetes.  

(ii) With respect to hypertension, the Board notes that VA treatment records dated in June 2004 show a diagnosis of  "likely" hypertension.  The examiner is specifically asked to consider this finding when rendering his or her opinion as to onset.  

(iii) With respect to lupus, the Board briefly notes that VA treatment records dated in 2010 indicated a diagnosis of "questionable" lupus.  The examiner should specifically state whether the Veteran does, in fact, have a current lupus diagnosis.  If so, he or she should then opine as to its etiology/onset as indicated above.   

(iv) The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hyperthyroidism and/or diabetes are (a) caused or (b) aggravated by his service-connected larynx injury.  In this regard, the examiner should specifically state whether the service-connected larynx injury increases the Veteran's hyperthyroidism, diabetes, and/or hypertension beyond its normal progression.

(v) If it is determined that the Veteran has hyperthyroidism which was incurred in service or is caused by or aggravated by a service-connected disability, including the service-connected larynx injury, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the any diabetes, lupus, and/or hypertension found are (a) caused and/or (b) aggravated by such hyperthyroid disability.  In this regard, the examiner should specifically state whether any service-related hyperthyroid disability increased the severity of the Veteran's diabetes, lupus, and/or hypertension beyond its normal progression.

A complete rationale for all opinions expressed should be provided.

(6) Thereafter, the RO/AMC shall readjudicate the Veteran's remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


